Cowin, J.
(concurring in part and dissenting in part). I concur *637in the court’s opinion except for that portion of the disposition that provides that Counts I and IV of the amended complaint are to be dismissed without prejudice. As the court observes, the plaintiffs, if their allegations are true, had a cause of action under G. L. c. 93A for the diminution in value of their vehicles resulting from an alleged unfair or deceptive act or practice. For whatever reason, they failed to allege facts sufficient to satisfy applicable pleading requirements. That failure was not because of any error of the motion judge or any surprises visited on the plaintiffs by this court’s opinion. I therefore see no principled reason why this action should not be consigned the same fate as that of any proceeding in which the initial pleading on its face entitles the claimant to no relief. .